Case: 16-17550    Date Filed: 09/19/2018   Page: 1 of 4


                                                          [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17550
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:16-cv-24010-UU


ANTHONY THOMAS,

                                                          Petitioner - Appellant,
                                   versus
SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,
                                       Respondents - Appellees.


                     __________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                            (September 19, 2018)




Before MARTIN, JILL PRYOR, and EDMONDSON, Circuit Judges.
              Case: 16-17550     Date Filed: 09/19/2018    Page: 2 of 4


PER CURIAM:



      Anthony Thomas, a Florida prisoner proceeding pro se, appeals the

dismissal of his 28 U.S.C. § 2254 petition as an unauthorized second or successive

petition. No reversible error has been shown; we affirm the dismissal.

      We review de novo whether a section 2254 habeas petition is second or

successive. Patterson v. Sec’y, Fla. Dep’t of Corr., 849 F.3d 1321, 1325 (11th Cir.

2017) (en banc). We construe liberally pro se pleadings. Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      Before a prisoner may file a second or successive habeas petition, he first

must obtain an order from the court of appeals authorizing the district court to

consider the petition. 28 U.S.C. § 2244(b)(3)(A). Absent such an order, the

district court lacks jurisdiction to consider a second or successive habeas petition.

Tompkins v. Sec’y, Dep’t of Corr., 557 F.3d 1257, 1259 (11th Cir. 2009).

      Thomas was convicted in 1990 of armed robbery, kidnapping, burglary,

robbery, aggravated assault, and possession of a firearm. In 2010, Thomas filed a

petition for habeas corpus, pursuant to 28 U.S.C. § 2254. In his petition, Thomas

challenged his 1990 convictions and his resulting 40-year habitual offender

sentence. Thomas also challenged his 1984 robbery conviction. The district court

docketed Thomas’s petition under two separate case numbers: (1) one involving


                                          2
                Case: 16-17550       Date Filed: 09/19/2018      Page: 3 of 4


Thomas’s challenge to his 1990 convictions (Case No. 1:10-cv-23862-CMA)

(“2010 Petition I”) and (2) one involving his challenge to the 1984 conviction

(Case No. 1:10-cv-23741-AJ) (“2010 Petition II”).

       The district court dismissed Thomas’s 2010 Petition I as untimely filed.1

Thomas sought to appeal the dismissal, and this Court denied Thomas a certificate

of appealability. The dismissal of Thomas’s 2010 Petition I as time-barred

constituted an adjudication on the merits for purposes of triggering the second or

successive authorization process. See Jordan v. Sec’y, Dep’t of Corr., 485 F.3d

1351, 1353 (11th Cir. 2007).

       In 2016, Thomas filed the section 2254 petition at issue in this appeal.

Because Thomas now seeks to challenge the same 1990 convictions and sentence

already challenged in his 2010 Petition I, his 2016 habeas petition is second or

successive. See Insignares v. Sec’y, Fla. Dep’t of Corr., 755 F.3d 1273, 1278

(11th Cir. 2014) (“[C]ourts must look to the judgment challenged to determine

whether a petition is second or successive.” (emphasis in original)).

       Because Thomas’s 2016 petition constitutes a “second or successive” habeas

petition -- and because Thomas failed to obtain leave from this Court to file such a




1
  Thomas’s 2010 Petition II, meanwhile, was dismissed without prejudice for lack of
jurisdiction.

                                               3
                 Case: 16-17550       Date Filed: 09/19/2018        Page: 4 of 4


petition 2 -- the district court dismissed properly Thomas’s petition for lack of

subject matter jurisdiction. See Tompkins, 557 F.3d at 1259.

       AFFIRMED.




2
 We note that, in 2014, Thomas filed an application with this Court for leave to file a second or
successive habeas petition. This Court denied Thomas’s application as unnecessary, based on a
determination that Thomas’s earlier-filed habeas petition was dismissed without prejudice
(referencing presumably Thomas’s 2010 Petition II). Because the record before us in this appeal
now evidences that Thomas has already filed a habeas petition that was adjudicated on the
merits, he must first obtain this Court’s authorization before filing a second or successive habeas
petition.

                                                 4